Exhibit 10.1

AMENDED AND RESTATED

AIRCRAFT LEASE AGREEMENT

This AMENDED AND RESTATED AIRCRAFT LEASE AGREEMENT (“Agreement”) dated as of
August 1, 2012, is by and between The Wendy’s Company, a Delaware corporation
with its principal place of business at One Dave Thomas Boulevard, Dublin, OH
43017 (“Lessor”) and TASCO, LLC, a Delaware limited liability company with its
principal place of business at 280 Park Avenue, New York, New York 10017-1216
(“Lessee”).

WHEREAS, Lessor owns a Gulfstream Aerospace G-IVSP aircraft bearing U.S.
Registration No. N394TR and manufacturer’s serial number 1252 and the two
(2) Rolls Royce model Tay 611-8 engines installed thereon, bearing
manufacturer’s serial numbers 16623 and 16624, respectively, and all parts,
instruments, avionics, attachments and appurtenances installed thereon or
attached thereto (the “Aircraft”); and

WHEREAS, Lessee and Lessor entered into an Aircraft Lease Agreement dated as of
June 10, 2009, as amended (as so amended, the “Original Lease Agreement”),
pursuant to which the Lessee has leased the Aircraft on a non-exclusive basis
from Lessor

WHEREAS, Lessee desires to continue to lease the Aircraft from Lessor and Lessor
desires to continue to lease the Aircraft to Lessee, on an exclusive basis upon
and subject to the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend and restate the Original Lease
Agreement in its entirety as follows:

Section 1: AGREEMENT TO LEASE

1.1 Lease of Aircraft. Subject to the terms and conditions of this Agreement,
Lessor agrees to lease the Aircraft to Lessee and Lessee agrees to take the
Aircraft on lease from Lessor, such lease to be on an exclusive basis.

Section 2: TERM; DELIVERY/REDELIVERY; CONDITION

2.1 Term. The term for the lease of the Aircraft shall begin on the date hereof
and shall expire on January 5, 2014 at 11:59 p.m. and will be non-cancellable
unless earlier terminated by Lessee pursuant to either Sections 4.3(ii) or
4.3(iii) below (the “Term”).

2.2 Delivery and Redelivery. Delivery and redelivery of the Aircraft by one
party to the other party shall be made at Westchester County Airport in New York
or Stewart International Airport in New Windsor, New York; provided, however,
the delivery and/or re-delivery may be made at such other airport as the parties
may agree. Lessee shall not enter into any lease or sublease or other occupancy
agreement relating to hangar space for the Aircraft that has a term that ends
after January 31, 2014. If Lessee shall enter into a new lease, sublease or
other arrangement relating to hangar space for the Aircraft (a “New Hangar
Lease”) the amount of the payments under such New Hangar



--------------------------------------------------------------------------------

Lease in excess of $105,600 per annum shall not be included in the cost
threshold set forth in Section 4.3(d)(ii)(x) herein. If the Lessee terminates
this Agreement for any reason, other than by reason of a default by Lessor as
provided in Section 9.2 below, Lessee shall be responsible for all costs and
expenses in connection with the New Hanger Lease in excess of the amount due for
one month under the Lessor’s lease at Stewart Airport in effect as of the date
of this Agreement (which amount Lessor shall be responsible for).

2.3 Delivery Condition. Except as otherwise expressly provided by this
Agreement, THE AIRCRAFT IS LEASED TO LESSEE “AS IS, WHERE IS” AND LESSOR HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTABILITY, AND ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE OR DEALING OR USAGE OF TRADE, AND ALL OBLIGATION AND LIABILITY IN
TORT, NEGLIGENCE AND STRICT LIABILITY AS TO THE AIRWORTHINESS, CONDITION, DESIGN
OR OPERATION OF THE AIRCRAFT OR ANY PART THEREOF OR THE CONDITION AND THE
COMPLETENESS OF THE RECORDS FOR THE AIRCRAFT, AND LESSEE HEREBY WAIVES AND
DISCLAIMS RELIANCE UPON ANY SUCH REPRESENTATIONS AND WARRANTIES.

2.4 Redelivery Condition. Upon the expiration of the Term, Lessee will return
the Aircraft to Lessor in as good condition as when delivered, ordinary wear and
tear excepted, and clean and ready for flight and with the same equipment,
components and systems as at the commencement of this Agreement, subject to the
modification or addition, removal or replacement of such equipment, components
and systems to maintain the Aircraft in a fully functional and operating manner
in accordance with commercially reasonable standards of the airline industry (as
further set forth in Section 4.3 below) and any changes to current guidelines
established by the relevant manufacturers and/or the FAA, subject to Lessee’s
right to terminate this Lease pursuant to Section 4.3(ii) or (iii) below and not
bear the expenses in excess of the 110% expense amount pursuant to
Section 4.3(ii) below.

Section 3: PAYMENTS

3.1 Rent. Subject to Section 4.3(ii) and (iii) below, this Agreement is intended
to be a net lease to Lessor whereby all expenses related to the ownership,
maintenance (whether mandatory or recommended) and operation of the Aircraft
during the Term shall be borne by and passed through to Lessee, including but
not limited to those set forth in Sections 4, 5 and 7 herein (collectively, the
“Costs”). To the extent possible, Lessee shall arrange to have all Costs billed
directly to Lessee. In the event Lessor receives any invoices or bills directly
relating to the Costs, Lessor shall promptly forward any such invoices or bills
to Lessee and Lessee shall pay all invoices or bills by the later of the date on
which the Costs are due or fifteen (15) days from receipt by Lessee of the
invoice or bill from Lessor. In the event Lessor is required to pay any Costs
directly, Lessor shall invoice Lessee (accompanied with reasonably acceptable
supporting information, e.g. paid receipt, invoice) and Lessee shall, subject to
Section 4.3(ii) and (iii) below, reimburse Lessor for such amounts within
fifteen (15) days from the date of such invoice. In the event that the Aircraft
is redelivered to Lessor after the expiration of the Term, Lessee shall pay to
Lessor an additional charge of US$500 and continue to pay the Aircraft expenses
required to be paid by Lessee under the Agreement for each day that the return
of the

 

2



--------------------------------------------------------------------------------

Aircraft is overdue (“Supplemental Rent”), provided, however, that no
Supplemental Rent or applicable Aircraft expenses shall be owing and due for any
period during which the Aircraft is undergoing maintenance that is the
responsibility of Lessee hereunder, as long as such maintenance which is the
responsibility of Lessee is not overdue and is paid for by Lessee. Supplemental
Rent, if any, shall be paid by Lessee to Lessor within fifteen (15) days of
receipt of an invoice from Lessor for such charges.

Section 4: USE AND OPERATION OF THE AIRCRAFT; FLIGHT CREWS

4.1 Use of the Aircraft. During the Term, Lessee shall be responsible for all
fuel, inspection, servicing, storage, operational and flight crew costs relating
to the operation of the Aircraft. Lessee agrees that during the term of this
Agreement the Lessee (or an affiliate thereof) shall cause the Aircraft to be
stored in a hangar whenever the Aircraft is located at Westchester County
Airport, Stewart International Airport or such other airport or hangar facility
as Lessee shall deem at any time during the term of this Agreement to be the
primary storage location for the Aircraft. Lessee shall use commercially
reasonable efforts to cause the Aircraft to be stored in a hangar facility when
not in operation if the Aircraft will be parked in the same location (other than
the primary storage location for the Aircraft) for more than seven
(7) consecutive days or in the event of inclement weather that includes a form
of frozen precipitation. The cost of storing the Aircraft in a hangar facility
at Westchester County Airport or Stewart International Airport or any other
hangar facility shall be at Lessee’s expense.

4.2 Operation. During the Term of this Agreement, Lessee shall exercise
exclusive operational control over the Aircraft. Lessee hereby covenants with
Lessor that from delivery of the Aircraft to Lessee until redelivery to Lessor,
the Aircraft shall be operated at all times in accordance with all applicable
Federal Aviation Regulations (“FARs”) as issued by the Federal Aviation
Administration (“FAA”) and that Lessee shall not cause or permit the Aircraft to
be operated in any manner contrary to any recommendation of the manufacturer of
the Aircraft nor in any manner that would violate the terms of the insurance
coverage required to be provided under Section 5 hereunder or for any purpose
contrary to applicable law. Lessee shall keep or cause to be kept accurate,
complete and current records of all flights made by the Aircraft; such records
to be kept in such manner as the FAA may from time to time require. Lessee shall
not do or permit to be done any act or thing which might jeopardize the rights
of the Lessor as owner of the Aircraft. Lessee shall not sublease, charter, hire
or otherwise part with possession of the Aircraft. Lessee shall accommodate the
request of Lessor to exhibit the Aircraft to potential purchasers as long as the
exhibition of the Aircraft occurs during normal business hours, provided that
Lessor shall have given Lessee reasonable prior notice of any such request.
Except as provided in the preceding sentence, Lessor warrants that, so long as
Lessee is not in default under this Agreement, Lessee’s use of the Aircraft
shall not be interrupted by Lessor.

4.3 Maintenance. (i) Subject to Section 4.3(ii) below, during the Term of this
Agreement, the Aircraft shall be serviced, repaired and maintained at Lessee’s
sole cost and expense so as to keep the Aircraft airworthy and in as good an
operating condition as when delivered to Lessee hereunder, ordinary wear and
tear excepted, as follows:

(a) Calendar-Based Maintenance. Lessee shall be responsible for all maintenance
items that become due on a calendar basis in accordance with the FAA-approved
Gulfstream-recommended maintenance program for the Aircraft;

 

3



--------------------------------------------------------------------------------

(b) Usage-Based Maintenance. Lessee shall be responsible for all maintenance
items that are required to be made as a result of Lessee’s usage (hours or
cycles) of the Aircraft under this Agreement in accordance with the FAA-approved
Gulfstream-recommended maintenance program for the Aircraft;

(c) Transit Maintenance. Lessee shall be responsible for the performance of all
transit maintenance of the Aircraft which shall include a visual check of the
aircraft exterior prior to all take-offs with particular attention to any fluid
leaks, repair or replacement of worn or flat tires or low shock struts,
rectification of any discrepancies noted in the aircraft logbook, and the repair
or deferral under the Minimum Equipment List for the Aircraft of all
malfunctions affecting airworthiness.

(d) Extraordinary Repairs. All extraordinary and unscheduled repairs and/or
maintenance for the Aircraft shall be performed by Lessee at Lessee’s expense.

(ii) Notwithstanding anything in this Agreement to the contrary including,
without limitation, the terms of Section 4.3(i) above, during the Term of this
Agreement (x) the estimated amount of annual ongoing maintenance, hangar,
insurance and other expenses that Lessee shall be obligated to pay pursuant to
this Agreement shall be $525,000, in the aggregate, per annum, and (y) the
estimated amount of any other scheduled maintenance expenses (such as expenses
relating to painting the Aircraft and engine inspections) that Lessee shall be
obligated to pay pursuant to this Agreement shall be $425,000, in the aggregate.
If either of these actual amounts exceeds 110% of these estimates, Lessee can
either pay such amounts or terminate this Agreement in accordance with the
redelivery conditions contained in Section 2 and shall be responsible for all
such expenses (other than the amount of any expenses in excess of such 110%
expense amount) up to and through the date of redelivery.

(iii) Notwithstanding anything in this Agreement to the contrary including,
without limitation, the terms of Section 4.3(i) above, if during the Term of the
Agreement extraordinary and/or unscheduled repairs and/or maintenance (not
included in Section 4.3(ii) above) for the Aircraft become necessary and the
estimated cost of such extraordinary and/or unscheduled repairs and/or
maintenance is, in the aggregate (including the cost of all previous
extraordinary and/or unscheduled repairs and/or maintenance incurred by Lessee
hereunder), in excess of $225,000 (excluding all expenses set forth in
Subsection 4.3(ii) above), the Lessee shall have the right, upon delivery of a
written notice to Lessor, to terminate this Agreement and upon such termination
(x) Lessee shall not be obligated to perform or pay for such extraordinary or
unscheduled repair and/or maintenance and (y) Lessor shall refund to Lessee any
amounts previously paid by Lessee to Lessor for the lease of the Aircraft for
any period following the date of such termination.

4.4 Flight Crews. Any and all flight crewmembers operating the Aircraft on
behalf of the Lessee shall hold commercial pilot licenses and shall possess
current and valid first or second class medical certificates.

 

4



--------------------------------------------------------------------------------

4.5 Inspection. During the Term of this Agreement, upon reasonable prior notice
from Lessor but in no event later than fifteen (15) business days after such
notice (unless the Aircraft is scheduled to be outside of the United States
during such period, in which event the Aircraft shall be available for
inspection within 10 days after returning to the United States), Lessor (and/or
its representatives) shall have the right to inspect the Aircraft on two
occasions, such inspections to be conducted during normal business hours at a
mutually agreed upon location, coordinated with Lessee so as to cause the
minimum practical disturbance to Lessee’s operation of the Aircraft and
conducted in compliance with Lessee’s occupational health and safety and
security requirements. The requirements for reasonable notice and coordination
so as to cause the minimum practical disturbance shall not apply following the
occurrence of a default by Lessee (as provided in Section 9.1 below) which is
continuing. Notwithstanding the foregoing, the “two occasion” limitation set
forth above shall not apply in the event an inspection is required pursuant to
any FAA reporting requirements.

Section 5: INSURANCE

5.1 Insurance. From delivery and at all times during the Term, Lessor shall, at
Lessee’s sole cost and expense (subject to reimbursement as set forth in
Subsection 3.1 above), procure and maintain (i) hull insurance (while in flight
or on the ground) against loss or damage to the Aircraft including but not
limited to, loss by fire, theft, collision and such other risks of loss as are
normally insured against, or as is customary in the industry, in an amount of no
less than the market value of the Aircraft as determined by the Aircraft Blue
Book Price Digest at the inception of this Agreement or by a third party
appraisal of the Aircraft by an appraiser reasonably acceptable to both Lessor
and Lessee with the costs of such appraisal for the account of Lessee;
(ii) public liability insurance against losses or damages arising from death or
bodily injury, or any property damage caused by or due to the operation of the
Aircraft, such public liability insurance (a) shall be for a combined limit of
not less than US$500,000,000 per single occurrence and (b) shall name Lessee,
Trian Fund Management, L.P., Nelson Peltz, Peter W. May and Edward P. Garden as
additional insureds.

Section 6: INDEMNIFICATION

6.1 Indemnification by Lessee. Lessee agrees to defend, indemnify and hold
harmless the Lessor from and against any and all claims, proceedings, losses,
liabilities, suits, judgments, costs, expenses, penalties or fines (individually
and collectively hereinafter referred to as “Claims”) for or on account of or
arising from or in any way connected with injury to or death of any persons
whomsoever or loss or damage to any property of any person (including the
Aircraft), which may be suffered or incurred as a result of or in any way
connected with the possession, performance, transportation, transit maintenance,
condition, service, repair, use or operation of the Aircraft (either in the air
or on the ground) or any part thereof during the Term, other than Claims
attributable to (i) the gross negligence or willful misconduct of the Lessor or
(ii) a breach of Lessor’s obligations hereunder. Lessee’s liability for any
Claims hereunder and its indemnification obligations under this Section 6.1
shall be in its capacity as lessee and operator of the Aircraft only.

6.2 Indemnification by Lessor. Lessor agrees to defend, indemnify and hold
harmless the Lessee from and against any and all Claims for or on account of or
arising from or in any way connected with injury to or death of any persons
whomsoever or loss or damage to any property of any person (including the
Aircraft), which may be suffered or incurred as a result of or in any way
connected with (i) the gross negligence or willful misconduct of the Lessor or
(ii) a breach of Lessor’s obligations hereunder.

 

5



--------------------------------------------------------------------------------

6.3 Survival. The provisions of Section 6 shall survive the expiration or
earlier termination of this Agreement and shall continue in full force and
effect notwithstanding such expiration or termination.

Section 7: LIENS; TAXES

7.1 Liens. Lessee shall not create, nor permit to exist, any liens, security
interests, mortgages, charges or other encumbrances (“Liens”) upon or against
the Aircraft other than (a) Liens created by or attributable to Lessor or any
parts thereof or (b) Liens that arise and are discharged in the ordinary course
of business (such as, without limitation, mechanics’ liens for maintenance
performed on the Aircraft). Nor shall Lessee do or permit to be done anything
which may expose the Aircraft or any parts thereof to forfeiture, seizure,
arrest, impounding, detention, confiscation, taking in execution, attachment or
appropriation.

7.2 Taxes. Lessee shall promptly pay and discharge when due and payable all
taxes, penalties and interest that are payable and due arising out of Lessee’s
use of the Aircraft and shall indemnify and hold Lessor harmless against any and
all sales, use, services, personal property, customs, business, fuel, leasing,
occupational, transfer, excise, franchise, ad valorem, turnover, stamp,
documentary, gross receipts or other taxes, fees, withholdings, imposts, duties,
levies, penalties, fines or interest thereon, imposed, levied or otherwise
payable to any national, state or local government, or any subdivision thereof,
relating to or attributable to this Agreement (excluding, however, any franchise
taxes attributable to Lessor or any taxes imposed on or measured by the net
income or net profits of the Lessor).

Section 8: CASUALTY OCCURRENCE

8.1 Definition of Total Loss. For the purposes of this Agreement, “Total Loss”
shall mean (i) the actual or constructive total loss of the Aircraft (including
any damage thereto which results in an insurance settlement on the basis of a
total loss, or requisition for use or hire thereof which results in an insurance
settlement on the basis of a total loss); (ii) the Aircraft being destroyed,
damaged beyond repair, or permanently rendered unfit for normal use for any
reason whatsoever; and (iii) the requisition of title, capture, seizure,
confiscation, detention or grounding of the Aircraft by the FAA or any other
competent government authority for a period in excess of thirty (30) days, or
the hi-jacking or theft of the Aircraft. In the case of a “Total Loss” resulting
from the requisition of title, capture, seizure, confiscation, detention or
grounding of the Aircraft by the FAA or any other competent government authority
for a period in excess of thirty (30) days, such “Total Loss” shall be deemed to
have occurred on the thirty-first (31st) day following the date of the initial
occurrence of such event. During the thirty (30) day period referred to in the
preceding sentence Lessee shall not be obligated to pay any Costs pursuant to
Section 3 above or perform or pay for any maintenance on the Aircraft pursuant
to Section 4 above.

8.2 Total Loss During Term. If the Aircraft is the subject of a Total Loss
during the Term, this Agreement shall terminate as of the date of such Total
Loss. Provided all amounts which are then due and payable by Lessee under this
Agreement have been paid in full to Lessor, Lessee’s obligations hereunder for
the payment of charges under Sections 3 and 4 shall cease as from the date when
the Aircraft was no longer available for use due to a Total Loss. Lessee shall
be liable only for such charges under Sections 3 and 4 hereof as would apply to
the use of the Aircraft from the start of the Term to the date of the Total
Loss.

 

6



--------------------------------------------------------------------------------

Section 9: DEFAULT

9.1 Default by Lessee. If Lessee shall (i) fail to pay or reimburse Lessor for
any Cost when required to be paid or reimbursed hereunder and such payment or
reimbursement, as applicable, is not made within ten (10) days of such due date,
(ii) fail to pay those costs relating to the operation of the Aircraft as are
specified in Section 4 hereof, (iii) fail to maintain the Aircraft in accordance
with Section 4 or (vi) operate the Aircraft outside the scope of the insurance
coverage required to be maintained with respect to the Aircraft pursuant to
Section 5 hereof, Lessor may declare this Agreement to be in default and may
exercise one or more of the following remedies as Lessor in its sole discretion
may elect, to the extent available and permitted by, and subject to compliance
with any mandatory requirements of applicable law then in effect: (i) demand
that Lessee immediately return the Aircraft and Lessee shall thereupon
immediately return the Aircraft, in which event this Agreement shall terminate
upon such return of the Aircraft; (ii) to the extent permitted by applicable
law, enter upon the premises where all or any part of the Aircraft is located
and take immediate possession of, and remove, the same, in which event this
Agreement shall terminate upon such return of the Aircraft; (iii) proceed by
appropriate court action to enforce performance by Lessee of the provisions of
this Agreement and to recover damages for the breach thereof; and (iv) terminate
this Agreement by written action and repossess the Aircraft.

9.2 Default by Lessor. If Lessor shall (i) fail to provide or maintain insurance
coverage for the Aircraft in accordance with Section 5, or (ii) fail to
indemnify Lessee in accordance with Section 6.2, Lessee may declare this
Agreement to be in default and may exercise one or more of the following
remedies as Lessee in its sole discretion may elect, to the extent available and
permitted by, and subject to compliance with any mandatory requirements of
applicable law then in effect: (i) return the Aircraft to Lessor in which event
this Agreement shall terminate upon such return of the Aircraft and Lessor shall
refund to Lessee any amounts previously paid by Lessee to Lessor for the lease
of the Aircraft for any period following the date of such termination; and
(ii) proceed by appropriate court action to enforce performance by Lessor of the
provisions of this Agreement and to recover damages for the breach thereof.

Section 10: MISCELLANEOUS

10.1 Governing Law. This Agreement shall be governed and construed in accordance
with the law of the State of New York without regard to any conflict of law
rules thereof that might indicate the application of the laws of any other
jurisdiction.

10.2 Notices and Communications. For the purposes of this Agreement, all notices
and other communications hereunder shall be given by personal delivery, mail, or
overnight delivery to the intended recipient at the address specified below:

 

  (a) If to Lessor:

The Wendy’s Company

One Dave Thomas Boulevard

Dublin, OH 43017

Attn: General Counsel

 

7



--------------------------------------------------------------------------------

  (b) If to Lessee:

TASCO, LLC

280 Park Avenue, 41st Floor

New York, New York 10017

Attn: Chief Legal Officer

Such notice shall be effective upon receipt by the recipient (which receipt
shall be deemed to take place upon (i) five (5) days after mailing (by certified
mail, return receipt requested) in the case of a first class letter, (ii) upon
confirmed receipt in the case of a overnight delivery and (iii) upon signed
receipt of a personal delivery), shall be in writing and shall be in the English
language.

10.3 Complete Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
prior written or oral communications or agreements with respect thereto,
including, without limitation, the Aircraft Time Sharing Agreement dated as of
August 6, 2007, as amended, by and between Triarc Companies, Inc. and Trian Fund
Management, L.P. and the Original Lease Agreement.

10.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed shall be considered an original, and when taken
together shall constitute but one and the same instrument, and either of the
parties hereto may execute this Agreement by signing such counterpart.

10.5 Third Party Beneficiaries. Lessor hereby acknowledges and agrees that Trian
Fund Management, L.P., Nelson Peltz, Peter W. May and Edward P. Garden shall be
third party beneficiaries of, and shall have full right and power to enforce,
the provisions of Sections 5 and 6.2 hereof as if they were parties to this
Agreement.

Section 11: REPRESENTATIONS AND WARRANTIES

(a) Representations and Warranties of Lessor. The Lessor represents and warrants
that:

(i) Corporate Authority and Due Execution. Lessor has the requisite corporate
power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by Lessor and the consumption of the transactions contemplated
hereby have been duly and validly authorized by all necessary action. This
Agreement has been duly and validly executed and constitutes the valid and
binding agreement of the Lessor, enforceable against it in accordance with its
terms.

 

8



--------------------------------------------------------------------------------

(ii) No Violation; Consents. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of or by, any third
party, including without limitation, any lender or any federal, state or local
governmental authority or agency (including, without limitation, the U.S.
Department of Transportation or the FAA) is required with respect to the
execution, delivery and performance by Lessor of this Agreement or the
consummation of any of the transactions contemplated hereby, or if any such
approval, notice, registration or action is required, it has been duly given or
obtained, other than notification of the Agreement to the FAA, if required.

(b) Representations and Warranties of the Lessee. The Lessee represents and
warrants as follows:

(i) Authority and Due Execution. Lessee has the requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement by Lessee and
the consumption of the transactions contemplated hereby have been duly and
validly authorized by all necessary action. This Agreement has been duly and
validly executed and constitutes the valid and binding agreement of the Lessee,
enforceable against it in accordance with its terms.

(ii) No Violation; Consents. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of or by, any third
party, including without limitation, any lender or any federal, state or local
governmental authority or agency (including, without limitation, the U.S.
Department of Transportation or the FAA) is required with respect to the
execution, delivery and performance by Lessee of this Agreement or the
consummation of any of the transactions contemplated hereby, or if any such
approval, notice, registration or action is required, it has been duly given or
obtained.

Section 12: TRUTH-IN-LEASING

Truth-in-Leasing Provision. LESSOR CERTIFIES THAT DURING THE TWELVE (12) MONTHS
PRECEDING THE DATE OF THIS AGREEMENT, THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER THE PROVISIONS OF FEDERAL AVIATION REGULATIONS PART 91. LESSEE
CERTIFIES THAT (i) AT ALL TIMES DURING THE TERM HEREOF, THE AIRCRAFT WILL BE
MAINTAINED AND INSPECTED UNDER THE PROVISIONS OF FEDERAL AVIATION REGULATIONS
PART 91, (ii) DURING THE TERM OF THIS AGREEMENT, LESSEE, AND NOT LESSOR, SHALL
BE RESPONSIBLE FOR THE OPERATIONAL CONTROL OF THE AIRCRAFT AND (iii) LESSEE
UNDERSTANDS ITS RESPONSIBILITY FOR COMPLIANCE WITH RESPECT TO ALL APPLICABLE
FEDERAL AVIATION REGULATIONS. THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE
FACTORS BEARING ON OPERATIONAL CONTROL OF THE AIRCRAFT AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE. LESSEE AGREES TO KEEP A COPY OF THIS AGREEMENT IN THE AIRCRAFT
AT ALL TIMES DURING THE TERM HEREOF.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

THE WENDY’S COMPANY     TASCO, LLC

By:

 

/s/ Susan M. Gordon

    By:  

/s/ Nelson Peltz

Name:   Susan M. Gordon     Name:   Nelson Peltz Title:   Vice President – Legal
Counsel     Title:   Chief Executive Officer

By:

 

/s/ Daniel T. Collins

      Name:   Daniel T. Collins       Title:   SVP Treasurer and M&A      

Trian Fund Management, L.P. (“Trian”) absolutely and unconditionally guarantees
to The Wendy’s Company (the “Lessor”) the performance and observance of any and
all of the obligations of TASCO, LLC (the “Lessee”) under the foregoing
Agreement, including but not limited to the payment in full of all amounts due
from Lessee to Lessor under the Agreement. This Guarantee constitutes the
direct, general and unconditional obligation of Trian, is irrevocable and with
respect to the obligations of Lessee involving payment of amounts due to Lessor
is a guarantee of payment and not of collection.

 

TRIAN FUND MANAGEMENT, L.P.

By: Trian Fund Management GP, LLC
  its general partner

By:   /s/ Nelson Peltz Name:   Nelson Peltz Title:   Member

 

10